Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
FINAL ACTION

Response to Amendment
The amendment filed on 2/01/2021 has been received and claims 1 and 3-11 are pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “one or more members” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, there is no written description for a structure equivalent/corresponding to the “one or more members” within the Specification.
Claims 1 and 3-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Specifically, there is no enabling disclosure for at least one structure corresponding to the “one or more members” as it appears from the Figures that the elongate members appear to be located within the plenum without any fixing/anchoring/fastening mechanism(s).

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In Claim 1, claim limitation “members” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Specifically, no association between the structure and the function can be found in the specification and the structure described does not appear to perform all of the functions in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

As to Claims 7-8, it is not clear whether the “second elongate member” claimed in the claims as a part of “the one or more members” is a separate “member”/structural component or merely one of the “at least one elongate member” rather than one of “the one or more members”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 3-4, and 7-11 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Tipton (5208461).
As to Claim 1, Tipton (‘461) discloses a modular germicidal light system (see Figures 1-4) for use in a plenum (12) of a cooling apparatus in which a stream of air is entrained and flows in a predetermined direction, wherein the modular germicidal light system is in a grid formation (i.e. via supporting bars of 32 connecting to 40) (see Figures 1-4) comprising:
a. a support assembly comprising at least one elongate member (40), wherein the at least one elongate member comprises a plurality of elongate members (40 for each array 100, 102, 104) positioned within a common plane (i.e. plane of/parallel to air flow) (see Figure 4); 
b. at least one lamp assembly (34, 50), each lamp assembly (34) constructed and arranged to mount to at least a portion of the at least one elongate member (34, 50) of the support assembly (see Figures 1-2), each lamp assembly comprising a linear germicidal light source (34) having a longitudinal axis; 
i. wherein the linear germicidal light source (34) of each lamp assembly extends such that the longitudinal axis of the linear germicidal light source is positioned at an acute light angle (i.e. 90-θ) relative to a plane substantially perpendicular to the direction of flow of said stream of air (see Figure 2);
c. each of said at least one elongate member (40) having a longitudinal axis and a distal end and a proximal end along said longitudinal axis; 

As to Claims 3-4, Tipton (‘461) discloses that each lamp assembly (34, 50) further comprises a housing defining at least one socket (i.e. socket with wiring at an end of 34 at 40 and/or socket/housing between 50 and 32 – see Figure 3) for operatively mounting of the linear germicidal light source (34), wherein each linear germicidal light source (34) has a distal end constructed and arranged to mount within the at least one socket of the housing (i.e. socket with wiring at an end of 34 at 40 and/or socket/housing between 34/50 and 32) (see Figure 3).
As to Claim 7, Tipton (‘461) discloses that the one or more members (44) comprises a second elongate member positioned substantially perpendicular to said at least one elongate member (40) (see Figure 1).
As to Claim 8, Tipton (‘461) discloses that the second elongate member (44) is positioned within the common plane (i.e. plane of/parallel to air flow) (see Figure 1).
As to Claims 9-11, Tipton (‘461) discloses that the acute light angle (i.e. 90-θ, where θ is about 30º) is between about 10º to less than about 90º, or between about 20º to less than about 80º, or between about 30º to less than about 70º (see Figure 2, Col. 3 lines 43-45).


In the event that Tipton (‘461) is deemed to inadequately disclose that the “modular germicidal light system” is “in a grid formation”, the following rejection will apply.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tipton (5208461) in view of Fowler (20050232825).
As to Claims 1 and 5-6, Tipton (‘461) discloses a modular germicidal light system (see Figures 1-4) for use in a plenum (12) of a cooling apparatus in which a stream of air is entrained and flows in a predetermined direction, the modular germicidal light system (see Figures 1-4) comprising:
a. a support assembly comprising at least one elongate member (40), wherein the at least one elongate member comprises a plurality of elongate members (40 for each array 100, 102, 104) positioned within a common plane (i.e. plane of/parallel to air flow) (see Figure 4); 
b. at least one lamp assembly (34, 50), each lamp assembly (34) constructed and arranged to mount to at least a portion of the at least one elongate member (34, 50) of the support 
i. wherein the linear germicidal light source (34) of each lamp assembly extends such that the longitudinal axis of the linear germicidal light source is positioned at an acute light angle (i.e. 90-θ) relative to a plane substantially perpendicular to the direction of flow of said stream of air (see Figure 2);
c. each of said at least one elongate member (40) having a longitudinal axis and a distal end and a proximal end along said longitudinal axis; 
d. one or more members (44) for receiving at least one (42) of the ends (42, 46) of each of said at least one elongate member (40) for connecting said at least one elongate member (40) to an interior surface of the plenum (12) (see Figures 1-2).
Tipton (‘461) does not appear to specifically teach that the modular germicidal light system is in a grid formation.
It was known in the art at the time of invention to provide a grid formation for a modular germicidal light system. Fowler (‘825) discloses a modular germicidal light system (10; 10a; 10b; 10c; 190; 192) in a grid formation (see Figures 1, 10, 12, and 15-17) comprising:
a. a support assembly comprising at least one elongate member (12; 20; 30; 30a; 34), wherein the at least one elongate member comprises a plurality of elongate members (12; 20; 34) positioned within a common plane (see Figures 1, 10, 12, and 15-16); 
b. at least one lamp assembly (18, 26, 38, 48, 50, 60, 74) (see Figures 1-3), each lamp assembly constructed and arranged to mount to at least a portion of the at least one elongate member (12; 20; 30; 30a; 34) of the support assembly, each lamp assembly (18, 26, 38, 48, 50, 
c. each of said at least one elongate member (12; 20; 30; 30a; 34) having a longitudinal axis and a distal end and a proximal end along said longitudinal axis (see Figures 1, 10, 12, and 15-16);
wherein each lamp assembly (18, 26, 38, 48, 50, 60, 74) further comprises a housing defining at least one socket (70; 74) for operative mounting of the linear germicidal light source (18; 26); and
a power supply (see p. 7 [0070] – last 5 lines) and at least one ballast device (80) electrically coupled (via 82, 84, and other connectors/wires/cables) to the power supply (see p. 7 [0070] – last 5 lines) and the linear germicidal light source (18; 26) via the at least one socket (70; 74) of the housing,
in order to locate the light system at a desired treatment site and to provide power for the at least one lamp assembly (see entire document, particularly p. 7 [0070]).
It would have been obvious to one of ordinary skill in this art at the time of invention to provide a grid formation for the modular germicidal light system as well as both a power supply and at least one ballast device electrically coupled to the power supply and the linear germicidal light source in the modular germicidal light system of Tipton as a known configuration in order to enable placement of the light system at a desired location for treatment as well as to provide power for the linear germicidal light source as shown by Fowler.

As to Claims 3-4, Tipton (‘461) discloses that each lamp assembly (34, 50) further comprises a housing defining at least one socket (i.e. socket with wiring at an end of 34 at 40 
As to Claim 7, Tipton (‘461) discloses that the one or more members (44) comprises a second elongate member positioned substantially perpendicular to said at least one elongate member (40) (see Figure 1).
As to Claim 8, Tipton (‘461) discloses that the second elongate member (44) is positioned within the common plane (i.e. plane of/parallel to air flow) (see Figure 1).
As to Claims 9-11, Tipton (‘461) discloses that the acute light angle (i.e. 90-θ, where θ is about 30º) is between about 10º to less than about 90º, or between about 20º to less than about 80º, or between about 30º to less than about 70º (see Figure 2, Col. 3 lines 43-45).
	Thus, Claims 1 and 3-11 would have been obvious within the meaning of 35 U.S.C. 103(a) over the combined teachings of Tipton (‘461) and Fowler (‘825).

Claims 5-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tipton (5208461) as applied to claim 3 above, and further in view of Fowler (20050232825) or Gadgil (5780860).
Tipton (‘461) is relied upon for disclosure described in the rejection of claim 3 under 35 U.S.C. 102(b).
While Tipton (‘461) discloses that the modular germicidal light system further comprises a power supply/at least one ballast device (48) electrically coupled to the linear germicidal light source (34) (see Figure 3), Tipton (‘461) does not appear to specifically teach that the modular 
a. a support assembly comprising at least one elongate member (12; 20; 30; 30a; 34), wherein the at least one elongate member comprises a plurality of elongate members (12; 20; 34) positioned within a common plane (see Figures 1, 10, 12, and 15-16); 
b. at least one lamp assembly (18, 26, 38, 48, 50, 60, 74) (see Figures 1-3), each lamp assembly constructed and arranged to mount to at least a portion of the at least one elongate member (12; 20; 30; 30a; 34) of the support assembly, each lamp assembly (18, 26, 38, 48, 50, 60, 74) comprising a linear germicidal light source (18; 26) having a longitudinal axis (see Figure 1); 
c. each of said at least one elongate member (12; 20; 30; 30a; 34) having a longitudinal axis and a distal end and a proximal end along said longitudinal axis (see Figures 1, 10, 12, and 15-16);
wherein each lamp assembly (18, 26, 38, 48, 50, 60, 74) further comprises a housing defining at least one socket (70; 74) for operative mounting of the linear germicidal light source (18; 26); and
a power supply (see p. 7 [0070] – last 5 lines) and at least one ballast device (80) electrically coupled (via 82, 84, and other connectors/wires/cables) to the power supply (see p. 7 
in order to provide power for the at least one lamp assembly (see entire document, particularly p. 7 [0070]).
Gadgil (‘860) also discloses a germicidal light system for use in a plenum (see Figures 1-2 and 6), the system comprising:
a. a support assembly comprising at least one elongate member (51); 
b. at least one lamp assembly, each lamp assembly constructed and arranged to mount to at least a portion of the at least one elongate member (51) of the support assembly, each lamp assembly comprising a linear germicidal light source (53) having a longitudinal axis; 
c. said at least one elongate members having a longitudinal axis and a distal end and a proximal end along said longitudinal axis (see Figure 2); 
wherein each lamp assembly further comprises a housing defining at least one socket (54) for operative mounting of the linear germicidal light source (53); and
a power supply (i.e. power source – see Figure 6) and at least one ballast device (79) electrically coupled to the power supply (see Figure 6) and the linear germicidal light source (53)/the at least one socket (54) of the housing (see Figure 6),
in order to power the linear germicidal light source (see Col. 21 lines 22-23).
It would have been obvious to one of ordinary skill in this art at the time of invention to provide both a power supply and at least one ballast device electrically coupled to the power supply and the linear germicidal light source in the modular germicidal light system of Tipton as a known configuration in order to provide power for the linear germicidal light source as shown by Fowler or Gadgil.
.

Response to Arguments
Applicant's arguments filed 2/01/2021 have been fully considered but they are not persuasive. 
Specifically, as to applicant’s arguments in second full paragraph on p. 5 and in second and third full paragraphs on p. 7 of Remarks, examiner disagrees and indicates that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In particular, examiner indicates that both water and air are a type of fluid and a device/apparatus able to treat one type of fluid such as water would be capable of treating another type of fluid such as air. Examiner further points to Fowler in p. 10 [0096]-[0097] where Fowler teaches that both air and water may be treated by the system disclosed.
As to applicant’s argument in first 9 lines on p. 6 of Remarks, examiner disagrees and indicates that Tipton discloses a grid formation via the support structures 40 and 32 as discussed above (and/or in the combined teaching of Tipton and Fowler) and further points out that the grid formation as claimed does not prevent the light sources from being placed parallel to each other since claim 1 appears to merely require the longitudinal axis of the linear germicidal light sources to be “at an acute angle relative to a plane substantially perpendicular to the direction of flow of said stream of air” which is disclosed by Tipton in Figures 1-4.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
As to applicant’s argument in lines 5-10 of third full paragraph on p. 7 of Remarks, examiner indicates that the features upon which applicant relies (i.e., baffle wall) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M YOO whose telephone number is (571)272-6690.  The examiner can normally be reached on Monday - Friday, 10:30 am - 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REGINA M YOO/            Primary Examiner, Art Unit 1799